DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.
 
The Double Patenting rejection is maintained and is not repeated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson Aguilar “How to Bypass an iPhine’s Lock Screen Using Siri in iOS 7.02 to Send Messages (youtube) 10/1/2013 in view of  Olincy et al. (Olincy) US Pub: 2014/0057610 and Wang et al. (Wang) WO 2013152665 A1
In regard to claim 1, Nelson disclose A terminal, comprising: (a iphone)
a processor; (a iphone has a processor which is well known to the people with the skill in the art) 
a physical button coupled to the processor; (a hardware button on the iphone, please see the youtube video) 
 a display screen coupled to the processor; and  (a screen is coupled to the processor which is well known to the people with the skill in the art ) 
a non-transitory memory coupled to the processor and configured to store instructions, wherein the processor is configured to execute the instructions to cause the terminal to: (perform function based on code stored in the medium which is well known to the people with the skill in the art) 
display, on the display screen, a lock screen interface indicating that the terminal is in a locked state; (display a lock screen on the iphone, youtube 0:22/2:09)
 receive a press down operation of the physical button while displaying the lock screen interface; (press the button under the touch screen while displaying the lock screen, see youtube at 0:35/2:09) 
start a voice service application when a duration of the press down operation reaches a preset threshold; (start a voice service when the button is pressed down for a period of time, see youtube at 0:35-0:40)
provide a prompting a user to input a voice instruction to the voice service application; (provide a prompt “what can I help you with” on the screen at youtube 0:40) 
receive a voice input from the user; (receive a voice input at youtube at youtube 0:41-0:42)
convert the voice input into a text instruction by a voice recognition function of the terminal,  (the voice is converted into a text “call Justin” at youtube 0:43 by a function of the iphone) 
obtain a last-called number when the text instruction indicates a redial command; (the text “call Justin” which is a name and the contact number is stored in the iphone, and the number is called at youtube 0:52 which is well known to the people with the skill in the art)
launch a call service and make a call to a remote device associated with the last-called number;  (the calling service is made with Justin’s device at youtube 0:53-0:54)
display a call interface comprising the last-called number while the terminal is in the locked state; (displaying the name of the person (the name is the alias of the phone number which can be set up, otherwise the number would be displayed) called on the terminal in the locked state at youtube 0:54) 
and display the lock screen interface after ending the call to the remote device; (display the lock screen interface after ending the call youtube at youtube 1:05 or push the ending button and the display the lock screen using iPhone with iOS 7.02) 
wherein the terminal is in the locked state while making the call to the remote      device, while displaying the last-called number, during the call with the remote device, and while displaying the lock screen interface, (the screen is locked while dialing the number at 0:46-0:48, the lock screen is displayed again before change and displaying the name of called and keep the screen locked during the call and displaying the lock interface at youtube 1:00-1:04, the lock screen locks the display screen and the lock screen is displayed during the call in response to some user actions)
and wherein user information stored on the terminal is protected by a secure lock when the terminal is in the locked state. (the screen is locked and information is protected on the iphone and the screen is on, see youtube at 0:35-0:40)
But Nelson fail to explicitly disclose “a vibration prompting”
Olincy disclose a vibration prompting. ([0221] generate a vibration notifying a user of the need for an input) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Olincy’s vibration prompt into Nelson’s invention as they are related to the same field endeavor of method of voice command recognition. The motivation to combine these arts, as proposed above, at least because Olincy’s method of providing vibration prompting to voice input  would help to provide more alert for the user to interact with to Nelson’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that vibrating prompt would help to provide more intuitive ways to interact with the mobile device.
But Nelson and Olincy fail to explicitly disclose “and prevent the user from accessing user information stored on the terminal by maintaining the terminal in the locked state while making the call to the remote device,”
Wang disclose and prevent the user from accessing user information stored on the terminal by maintaining the terminal in the locked state while making the call to the remote device, (Abstract, page 1, line 18-30, page 2, line 1-8, page 3, line 15-24 while making the call, keep the lock screen in locked state and keep the function of the lock screen which inherently disclose prevent the user access the information in the device ) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Wang’s locking screen while making a call into Olincy and Nelson’s invention as they are related to the same field endeavor of method of voice communication and displaying information on a user interface. The motivation to combine these arts, as proposed above, at least because Wang’s locking screen while making a call would help to protect information while making a call to Olincy and Nelson’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that locking screen while making a call would help to provide more intuitive ways to manipulate with the mobile device and therefore improve the user experience using the mobile device.
In regard to claim 3, Nelson and Olincy, Wang disclose The terminal of claim 1, the rejection is incorporated herein.
Nelson also disclose wherein the instructions further cause the terminal to hide the lock screen interface when displaying the call interface comprising the last-called number. (the previous lock screen is changed to display the name of the person (the name is the alias of the phone number which can be set up, otherwise the number would be displayed) called on the terminal  the locked screen at youtube 0:54) 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson Aguilar “How to Bypass an iPhine’s Lock Screen Using Siri in iOS 7.02 to Send Messages (youtube) 10/1/2013 and Olincy et al. (Olincy) US Pub: 2014/0057610, Wang et al. (Wang) WO 2013152665 A1 as applied to claim 1, further in view of Xie CN103369143A 
In regard to claim 2, Nelson and Olincy, Wang disclose The terminal of claim 1, the rejection is incorporated herein.
But Nelson and Olincy, Wang fail to explicitly disclose “wherein the physical button is a volume down button or a power button.”
Xie disclose wherein the physical button is a volume down button or a power button. (abstract, [0003] the user presses a power button)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Xie’s power button into Wang, Olincy and Nelson’s invention as they are related to the same field endeavor of method of mobile device. The motivation to combine these arts, as proposed above, at least because Xie’s method of using power button to provide input would help to provide more input methods to Wang, Olincy and Nelson’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that using power button to provide input would help to provide more intuitive ways to interact with the mobile device.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson Aguilar “How to Bypass an iPhine’s Lock Screen Using Siri in iOS 7.02 to Send Messages (youtube) 10/1/2013 and Olincy et al. (Olincy) US Pub: 2014/0057610, Wang et al. (Wang) WO 2013152665 A1 as applied to claim 1, further in view of Kim US 2014/0168117
In regard to claim 4, Nelson and Olincy, Wang disclose The terminal of claim 1, the rejection is incorporated herein.
But Nelson and Olincy, Wang fail to explicitly disclose “wherein the instructions further cause the terminal to run a recording function in a background in response to starting the voice service application.”
Kim disclose further wherein the instructions further cause the terminal to run a recording function in a background in response to starting the voice service application. ([0010] [0088]-[0090] recording the call when the call is started and played back based on the format desired)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Kim’s recording a call into Wang, Olincy and Nelson’s invention as they are related to the same field endeavor of method of a call of a mobile device. The motivation to combine these arts, as proposed above, at least because Kim’s method of recording a call would help to provide functions related to a calling to Wang, Olincy and Nelson’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing recording functions during a call would help to provide more intuitive ways to interact with the mobile device.
In regard to claim 5, Nelson and Olincy, Wang disclose The terminal of claim 4, the rejection is incorporated herein.
But Nelson and Olincy, Wang fail to explicitly disclose “wherein the instructions further cause the terminal to stop the recording function in the background in response to ending the call to the remote device.
Kim disclose wherein the instructions further cause the terminal to stop the recording function in the background in response to ending the call to the remote device. ([0112] stop the recording when the call is terminated)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Kim’s recording a call into Wang, Olincy and Nelson’s invention as they are related to the same field endeavor of method of a call of a mobile device. The motivation to combine these arts, as proposed above, at least because Kim’s method of recording a call would help to provide functions related to a calling to Wang, Olincy and Nelson’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing recording functions during a call would help to provide more intuitive ways to interact with the mobile device.

Claims 6-10, 14-19 are rejected 35 U.S.C. 103 as being unpatentable over  Nelson Aguilar “How to Bypass an iPhine’s Lock Screen Using Siri in iOS 7.02 to Send Messages (youtube) 10/1/2013 in view of  Wang et al. (Wang) WO 2013152665 A1
In regard to claim 6, Nelson disclose A method for starting a voice service application on a terminal with a display screen, comprising: (calling on a screen of a iphone, see youtube 0:37-0:55) 
receiving, by the terminal when the display screen is in a locked state and in a screen-on state, (display a lock screen on the iphone and in a screen-on state,  youtube 0:22/2:09) a first operation from a user via a physical button of the terminal being held down, (press the button under the touch screen while displaying the lock screen, see youtube at 0:35/2:09) wherein the locked state protects personal information in the terminal by a secure lock, and wherein the screen-on state comprises the display screen being powered-on; ( the screen is locked and information is protected on the iphone and the screen is on, see youtube at 0:35-0:40)
starting the voice service application when a trigger time of the physical button being held down is greater than a preset threshold; (start a voice service when the button is pressed down for a period of time, see youtube at 0:35-0:40)
notifying the user to input a voice instruction; (provide a prompt “what can I help you with” on the screen at youtube 0:40) 
receiving, by the terminal when the display screen is in the screen-on state, the voice instruction, wherein the voice instruction comprises information associated with contact information stored in the terminal, (receive a voice input by the iphone when the screen is on, at youtube at youtube 0:41-0:43, “call Justin”, which is a name and the contact number is stored in the iphone, and the number is called)
hiding a lock screen interface and automatically dialing a remote device associated with the contact information while the display screen is in the locked state, wherein the lock screen interface locks the display screen when the display screen is in the screen-on state; (the calling service is made with Justin’s device at youtube 0:37-0:54, the lock screen is changed and display “call Justin…” while the screen is in locked state, only slide to unlock the screen, the lock screen locks the display screen)
displaying the contact information on the display screen while the display screen continues to be in the locked state; (displaying the name of the person (the name is the alias of the phone number which can be set up, otherwise the number would be displayed) called on the terminal still in the locked state at youtube 0:37-0:54, only slide to unlock the screen) 
keeping the display screen in the locked state during a call with the remote device; (the screen is locked during call at youtube 0:54-0:58, only slide to unlock the screen) 
displaying the lock screen interface to indicate that the display screen is in the locked state after ending the call to the remote device; (display the lock screen interface after ending the call youtube at youtube 1:05 or push the ending button and the display the lock screen using iPhone with iOS 7.02) and 
the terminal by maintaining the display screen in the locked state while automatically dialing the remote device, while displaying the contact information, during the call with the remote device, and while displaying the lock screen interface. (the screen is locked while dialing the number at 0:46-0:48, the lock screen is displayed again before change and displaying the name of called and keep the screen locked during the call and displaying the lock interface at youtube 1:00-1:04, the lock screen locks the display screen and the lock screen is displayed during the call in response to some user actions)
But Nelson fail to explicitly disclose “and preventing the user from accessing personal information stored on the terminal by maintaining the display in the locked state while automatically dialing the remote device,”
Wang disclose and preventing the user from accessing personal information stored on the terminal by maintaining the display in the locked state while automatically dialing the remote device,” (Abstract, page 1, line 18-30, page 2, line 1-8, page 3, line 15-24 while making the call, keep the lock screen in locked state and keep the function of the lock screen which inherently disclose prevent the user access the information in the device ) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Wang’s locking screen while making a call into Nelson’s invention as they are related to the same field endeavor of method of voice communication and displaying information on a user interface. The motivation to combine these arts, as proposed above, at least because Wang’s locking screen while making a call would help to protect information while making a call to Nelson’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that locking screen while making a call would help to provide more intuitive ways to manipulate with the mobile device and therefore improve the user experience using the mobile device.
In regard to claim 7, Neslon and Wang disclose The method of claim 6, the rejection is incorporated herein.
Nelson also disclose further comprising: receiving tapping on a call hang-up button on the terminal; and aborting the dialing in response to the tapping. (tapping on the end button on the screen and aborting the call in response to the input, at youtube 0:52) 
In regard to claim 8, Neslon and Wang disclose The method of claim 7, the rejection is incorporated herein.
Nelson also disclose wherein after aborting the dialing, the method further comprises displaying the lock screen interface. (display the lock screen interface after ending the call youtube at youtube 1:05 or push the ending button and the display the lock screen using iPhone with iOS 7.02) 
In regard to claim 9, Neslon and Wang disclose The method of claim 6, the rejection is incorporated herein.
Nelson also disclose wherein the contact information comprises a name of a called party. ( Justin is a name and the contact number is stored in the iphone, and the number is called at youtube 0:52)
In regard to claim 10, Neslon and Wang disclose The method of claim 9, the rejection is incorporated herein.
Nelson also disclose wherein the contact information further comprises a call number. ((the name is the alias of the phone number which can be set up, otherwise the number would be displayed) called on the terminal in the locked state at youtube 0:54)
In regard to claim 14, Neslon and Wang disclose The method of claim 6, the rejection is incorporated herein.
Nelson also disclose wherein notifying the user to input the voice instruction comprises notifying the user by playing an alert tone. (provide a prompt “what can I help you with” on the screen at youtube 0:40) 
In regard to claim 15, Nelson disclose A terminal, (an iphone) comprising:
a display screen;  (a screen, youtube 0:10) 
an input device configured to receive a first operation from a user via a physical button of the terminal being held down when the display screen is in a locked state and a screen-on state, (press the button on the iphone under the touch screen to receive input from a user while displaying the lock screen and the screen is on state, see youtube at 0:35/2:09) wherein the locked state protects personal information in the terminal by a secure lock, and wherein the screen-on state comprises the display screen being powered-on;  ( the screen is locked and information is protected on the iphone and the screen is on, see youtube at 0:35-0:40)
a memory comprising instructions; (perform function based on code stored in the medium which is well known to the people with the skill in the art)  and
a processor coupled to the display screen, the input device, and the memory, wherein the instructions cause the processor to be configured to: (perform function based on code stored in the medium which is well known to the people with the skill in the art) 
start a voice service application when a trigger time of the physical button being held down is greater than a preset threshold; (start a voice service when the button is pressed down for a period of time, see youtube at 0:35-0:40)
notify the user to input a voice instruction;  (provide a prompt “what can I help you with” on the screen at youtube 0:40) 
receive, in the screen-on state of the display screen, the voice instruction, wherein the voice instruction comprises information associated with contact information; (receive a voice input “call Justin” at youtube 0:41-0:43)
hide a lock screen interface and automatically dial a remote device associated with contact information stored on the terminal while the display screen is in the locked state, wherein the lock screen interface locks the display screen when the display screen is in the screen-on state; (the calling service is made with Justin’s device at youtube 0:37-0:54, the lock screen is changed and display “call Justin…” while the screen is in locked state, only slide to unlock the screen, the lock screen locks the display screen)
display the contact information on the display screen while the display screen continues to be in the locked state;  (displaying the name of the person (the name is the alias of the phone number which can be set up, otherwise the number would be displayed) called on the terminal still in the locked state at youtube 0:37-0:54, only slide to unlock the screen) 
keep the display screen in the locked state during a call with the remote device; (the screen is locked during call at youtube 0:54-0:58, only slide to unlock the screen) and 
display the lock screen interface to indicate that the display screen is in the locked state after ending the call to the remote device; (display the lock screen interface after ending the call youtube at youtube 1:05 or push the ending button and the display the lock screen using iPhone with iOS 7.02) and 
the terminal by maintaining the display screen in the locked state while automatically dialing the remote device, while displaying the contact information, during the call with the remote device, and displaying the lock screen interface. ((the screen is locked while dialing the number at 0:46-0:48, the lock screen is displayed again before change and while displaying the name of called and keep the screen locked during the call and displaying the lock interface at youtube 1:00-1:04, the lock screen locks the display screen and the lock screen is displayed during the call in response to some user actions)
But Nelson fail to explicitly disclose “and prevent the user from accessing personal information stored on the terminal by maintaining the display in the locked state while automatically dialing the remote device,”
Wang disclose and prevent the user from accessing personal information stored on the terminal by maintaining the display in the locked state while automatically dialing the remote device,” (Abstract, page 1, line 18-30, page 2, line 1-8, page 3, line 15-24 while making the call, keep the lock screen in locked state and keep the function of the lock screen which inherently disclose prevent the user access the information in the device ) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Wang’s locking screen while making a call into Nelson’s invention as they are related to the same field endeavor of method of voice communication and displaying information on a user interface. The motivation to combine these arts, as proposed above, at least because Wang’s locking screen while making a call would help to protect information while making a call to Nelson’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that locking screen while making a call would help to provide more intuitive ways to manipulate with the mobile device and therefore improve the user experience using the mobile device.
In regard to claim 16, Nelson and Wang disclose The terminal of claim 15, the rejection is incorporated herein.
Nelson disclose further comprising an output device coupled to the processor and configured to notify the user to input the voice instruction by playing an alert tone. (provide a prompt on the screen of the iphone and voice “what can I help you with” on the screen at youtube 0:40) 
In regard to claim 17, Nelson and Wang disclose The terminal of claim 15, the rejection is incorporated herein.
Nelson also disclose wherein the input device is further configured to receive a second operation comprising tapping a call hang-up button on the terminal, and wherein the instructions further cause the processor to be configured to abort the call to the remote device in response to receiving the second operation at the input device. (tapping on the end button on the screen and aborting the call in response to the input, at youtube 0:52) 
In regard to claim 18, Nelson and Wang disclose The terminal of claim 15, the rejection is incorporated herein.
Nelson disclose wherein the instructions further cause the processor to be configured to display the lock screen interface after aborting the call. (display the lock screen interface after ending the call youtube at youtube 1:05 or push the ending button and the display the lock screen using iPhone with iOS 7.02) 
In regard to claim 19, Nelson and Wang disclose The terminal of claim 15, the rejection is incorporated herein.
Nelson also disclose wherein the contact information comprises a name of a called party and a call number. (Justin is a name and the contact number is stored in the iphone, and the number is called at youtube 0:52)


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson Aguilar “How to Bypass an iPhine’s Lock Screen Using Siri in iOS 7.02 to Send Messages (youtube) 10/1/2013, Wang et al. (Wang) WO 2013152665 A1 as applied to claim 1, further in view of Kim US 2014/0168117
In regard to claim 11, Neslon, Wang disclose The method of claim 6, the rejection is incorporated herein.
But Nelson and Wang fail to explicitly disclose “further comprising running a recording function in a background in response to starting the voice service application.”
Kim disclose further comprising running a recording function in a background in response to starting the voice service application. ([0010] [0088]-[0090] recording the call when the call is started and played back based on the format desired)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Kim’s recording a call into Wang and Nelson’s invention as they are related to the same field endeavor of method of a call of a mobile device. The motivation to combine these arts, as proposed above, at least because Kim’s method of recording a call would help to provide functions related to a calling to Wang and Nelson’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing recording functions during a call would help to provide more intuitive ways to interact with the mobile device.
In regard to claim 12, Neslon and Wang disclose The method of claim 11, the rejection is incorporated herein.
But Nelson and Wang fail to explicitly disclose “further comprising stopping the recording function after the terminal terminates the call.”
Kim disclose further comprising stopping the recording function after the terminal terminates the call. ([0112] stop the recording when the call is terminated)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Kim’s recording a call into Wang and Nelson’s invention as they are related to the same field endeavor of method of a call of a mobile device. The motivation to combine these arts, as proposed above, at least because Kim’s method of recording a call would help to provide functions related to a calling to Wang and Nelson’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing recording functions during a call would help to provide more intuitive ways to interact with the mobile device.
Claims 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson Aguilar “How to Bypass an iPhine’s Lock Screen Using Siri in iOS 7.02 to Send Messages (youtube) 10/1/2013, Wang et al. (Wang) WO 2013152665 A1 and as applied to claim 6, further in view of Xie CN103369143A and Tsuei US 2009/0124239
In regard to claim 13, Neslon and Wang disclose The method of claim 6, the rejection is incorporated herein.
But Nelson and Wang fail to explitly disclose “wherein the physical button is a volume down button or a power button.”
Xie disclose wherein the physical button is a volume down button or a power button. (abstract, [0003] the user presses a power button)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to Xie’s power button into Wang and Nelson’s invention as they are related to the same field endeavor of method of mobile device. The motivation to combine these arts, as proposed above, at least because Xie’s method of using power button to provide input would help to provide more input methods to Wang and Nelson’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that using power button to provide input would help to provide more intuitive ways to interact with the mobile device.
In regard to claim 20, claim 20 is a terminal claim corresponding to the method claim 13 above and, therefore, are rejected for the same reasons set forth in the rejections of claim 13.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 8/30/2022 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
US 20110105193 A1 	2011-05-05 		Lee et al.
Mobile Device Supporting Touch Semi-lock State And Method For Operating The Same
Lee et al. disclose A mobile device and a method support a touch semi-lock state. When entering into the touch semi-lock state, a predefined hot menu including items and a touch-lock icon are provided on a touch screen. An output area of the touch-lock icon on the touch screen is defined as a touch event allowable region. A specific item of the hot menu is selected in response to a user input that moves the touch-lock icon onto the specific item. A particular end-user function corresponding to the selected item is activated… see abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143